Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of Claim 1 reading “wherein each one of the indicia is positioned between the first end and the center corresponds with another one of the indicia positioned between the second end and the center, the indicia”, should likely read “wherein each one of the indicia .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4054993, Kamp.
Regarding Claim 1, Kamp discloses a trimmer line, which is part of a trimmer line assembly, (fig 4, 50) for use with a trimmer head (fig 3, 20) and an axis of rotation (fig 2, 9), the trimmer line comprising: an elongated body (fig’s  3-4) having a first end, an opposite second end (left and right hand ends on fig 3), and a center (center of line 50 in fig 4) between the first a pair of indicia (56e) formed on the elongated body (fig 4), wherein each of the indicia positioned between the first end and the center corresponds with another of the indicia positioned between the second end and the center, the indicia (since the indicia are across from one another and are on the same trimmer line they “correspond” with one another) configured to align the center of the elongated body with the axis of rotation (since the indicia are evenly spaced along the periphery of the string, see col. 4. Lines 8-10, a user can use the indicia to align the center of the body of the string with the axis of rotation of the trimmer), and wherein each of the indicia and the corresponding other one of the indicia are positioned equidistant from the center of the elongated body (since the indicia are spaced apart from one another along the whole of the line at set intervals at least some of the pairs of indicia will be spaced apart from one another equidistantly from the center of the line), and wherein each indicia  of the pair of indicia includes a marking extending circumferentially around the elongated body (line formed by outermost edges of parts 56e either in the radial direction or axial direction).
Regarding Claim 3, the center (center of line in fig 4) of the Kamp trimmer line is spaced an equal distance from the first end and from the second end (by definition, the center part of the line in fig 3 is spaced equally distantly from the ends of the line).
Regarding Claim 9, Kamp discloses all the limitations of Claim 9 which Claim 9 has in common with Claim 1, as discussed above. Kamp also includes the first indicia and the second indicia are spaced equidistant from the center of the elongated body (since the indicia are spaced apart from one another along the whole of the line at set intervals at least some of the pairs of indicia will be spaced apart from one another equidistantly from the center of the line). 
the first indicia being spaced a first distance from the second indicia wherein the first distance is equal to the outer diameter of the trimmer head. It is noted that the indicia on Kamp extend all the way from one end of the line to another end thereof.  In addition, since the line is shown to extend beyond the outer diameter of trimmer head 20, shown in fig 3, and since it is known that trimmer lines shorten from deterioration after extended use; then at least one of the pair of trimmer indicia 56e will be equal to the outer diameter of the trimmer head at least at some point during the use of the trimmer line.  
Regarding Claim 11, the center of the trimmer line of Brown is equidistant from the first end and the second end (fig 3).
Regarding Claims 13 and 21, Brown also includes the indicia including a marking printed on an outer surface of the trimmer line. 

Claims 1, 3, 11, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6094823, Brown et al., hereafter Brown, as evidenced by USPN 6314848, Morabit.
Regarding Claim 1, Brown discloses a trimmer line (fig 26, 310) for use with a trimmer head (figs 24-25, col. 8, lines 15-50) and an axis of rotation (not shown but described in summary of invention, and text of Claim 1), the trimmer line comprising: an elongated body (fig 26, 310) having a first end (312b), an opposite second end (312a), and a center (center of portion 316) between the first end and the second end (center of part 316, which is also the center of body 310), and a pair of indicia (indents 314 and 318) formed on the elongated body (fig 26) wherein each of the indicia positioned between the first end and the center corresponds with another of the indicia positioned between the second end and the center, the indicia (since the indicia are across from one another and are on the same trimmer line they and wherein each of the indicia and the corresponding other one of the indicia are positioned equidistant from the center of the elongated body (fig 26, where the center is at 316) and wherein each of the indicia/indents of the pair of indicia/indents includes a marking extending circumferentially around the elongated body (fig 26, annotated below).

    PNG
    media_image1.png
    334
    606
    media_image1.png
    Greyscale


It is noted that the indents of Brown may be considered indicia which help to align the trimmer line on the body of the trimmer in view of the teachings of Morabit which discloses that indicia may be provided on a trimmer line body and that such indicia may take the form of 
Regarding Claims 3, and 11, the center (center of line body in fig 26) of the Brown line is spaced an equal distance from the first end and from the second end (see fig 26). 
Regarding Claim 14, Brown discloses all the limitations of Claim 1 which Claim 14 has in common with Claim 1. 
The Brown trimmer line 310 also includes the pair of indicia/indents (which may be considered indicia as evidenced by Morabit, as discussed above) on the elongated body, wherein each one of the indicia positioned between the first end and the center corresponds with another one of the indents/indicia positioned between the second end and the center, and the indents/indicia are configured to align the center of the elongated body with the axis of rotation, and wherein each one of the indicia and the corresponding other one of the indicia are positioned equidistant from the center of the elongated body (see annotated fig 26 below), and wherein each of the indicia of the pair of indicia includes a notch formed into the elongated body (since the indents, by definition, and in form, as notches made into the trimmer line body).

    PNG
    media_image2.png
    460
    742
    media_image2.png
    Greyscale

Regarding Claim 21, the indicia includes a notch (314, 318) formed into the elongated body (see fig 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of USPN 4571831, White, III.
Regarding Claim 13, Brown discloses all the limitations of Claims 9 as discussed above. 
Brown also lacks the indicia including a marking printed on an outer surface of the trimmer line.  
It may be argued that the Brown indents, or the markings as shown in annotated fig 26 above do not constitute markings as disclosed.
In such a case, Claim 13 is rejected in the alternative in view of Brown over White, III. 
White, III discloses a cutting head for a filament trimmer, which like the flail trimmer of Brown includes a step of centering a line on a head of a rotary trimmer and discloses that in such an assembly it is beneficial to include an indicia on the body in the form of a marking (70) that surrounds a circumferential body of the trimmer line body and which indicia is printed on an outer surface of the trimmer line body in order to provide a clear visual indicia to assist a user in aligning the trimmer line onto the head of the assembly (col. 5, lines 30-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by having the indicia include a marking printed on an outer surface of the trimmer line in order to provide a clear visual indicia to assist a user in aligning the trimmer line onto the head of the assembly, as taught by White, III.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamp in view of White, III.
Regarding Claim 13, Kamp discloses all the limitations of Claim 9, as discussed above. 

White, III discloses a cutting head for a filament trimmer, which like the flail trimmer of Kamp includes a step of centering a line on a head of a rotary trimmer and discloses that in such an assembly it is beneficial to include an indicia on the body in the form of a marking (70) that surrounds a circumferential body of the trimmer line body and which indicia is printed on an outer surface of the trimmer line body in order to provide a clear visual indicia to assist a user in aligning the trimmer line onto the head of the assembly (col. 5, lines 30-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamp by having the indicia include a marking printed on an outer surface of the trimmer line in order to provide a clear visual indicia to assist a user in aligning the trimmer line onto the head of the assembly, as taught by White, III.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Regarding Claim 15, Brown discloses all the limitations of Claim 14 as discussed above.   
Brown lacks the trimmer line further comprising a second pair of indents (which can be considered indicia), wherein the second pair of indents are configured to align the center of the elongated body with the axis of rotation, and wherein both indents/indicia of the second pair of indents/indicia are positioned equidistant from the center of the elongated body.
It would have been obvious as a matter of design choice to duplicate the pair of indents in Brown and the corresponding pair of detents to receive the indents in order to provide a more secure connection in Brown, and since it has been held that “mere duplication of parts In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and MPEP 2144.04.IV.B. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of USPN 4186239, Mize et al., hereafter, Mize.
Regarding Claim 20, Brown discloses all the limitations of Claim 14, as discussed above. 
Brown lacks the elongated body including a monofilament construction.  
Mize discloses a string type weed cutting apparatus, like that of the flail trimmer of Brown, and discloses that in such an assembly it is known to have the body comprise a monofilament construction (col. 3, 5-10), on such a body, in order to provide a smooth surface thereon for effectively cutting weeds and vegetation (col. 1, lines 40-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by making the body thereof include a monofilament construction in order to provide a smooth surface thereon for effectively cutting weeds and vegetation, as taught by Mize.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamp in view of Mize.
Regarding Claim 20, Kamp discloses all the limitations of Claim 14, as discussed above. 
Kamp lacks the elongated body including a monofilament construction.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by making the body thereof include a monofilament construction in order to provide a smooth surface thereon for effectively cutting weeds and vegetation, as taught by Mize.

Response to Arguments
Applicant's arguments filed 2/16/20 have been fully considered but they are not persuasive. Applicant first argues that Brown lacks “a pair of indicia positioned equidistant from the center of an elongated body where both indicia includes one of a marking “extending circumferentially around the elongated body”, or per Claim 14, a “notch formed into the elongated body”.  Rather, Applicant notes that Brown includes “alternating flattened shapes, 314, 616, and 318”.  Examiner disagrees.  First, looking at fig 26 of Brown, the portions 314 and 318 are clearly notches which extend into the trimmer line body of Brown.  To classify these with the center part 316, and then designate them as merely “alternating flattened shapes” on a body ignores the disclosure in Brown which discloses that the portions 314 and 318 [which are different from the portion 316] are “sized and spaced apart from one another so that they fit into diametrically opposed pairs of recessed channels.  Also, it is noted in Brown that the deformed portions 314 and 318 are “both flattened into substantially coplanar shapes” (col. 8, lines 25-30), e.g. notches.  Next it is noted that since the portions 314 and 318 are different in size and clearly distinct from other portions of the trimmer line body, the shape and structure thereof are in and .    

    PNG
    media_image1.png
    334
    606
    media_image1.png
    Greyscale

Applicant next argues that Kamp lacks “the first indicia is spaced a first distance from the second indicia, and where the first distance is equal to the outer diameter of the trimmer head”.  Examiner disagrees.  As noted above, the indicia on Kamp extend all the way from one end of the line to another end thereof.  In addition, since the line is shown to extend beyond the outer diameter of trimmer head 20, shown in fig 3, and since it is known that trimmer lines shorten from deterioration after extended use; then at least one of the pair of trimmer indicia 56e will be equal to the outer diameter of the trimmer head at least at some point during the use of the trimmer line.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021